Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
	The information disclosure statement (IDS) submitted on 04/28/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.
This action is in response to papers filed 04/28/2022 in which claims 1-20 were canceled; claim 21 was amended; and claims 22-35 were newly added. All the amendments have been thoroughly reviewed and entered. Claims 21-35 are under examination.

Withdrawn Objection/Rejection
	The objection claim 21 for informality, is withdrawn, in view of Applicant’s amendment to claim 21.
The rejection of claims 1, 3-5, 7-8 and 11-14 under 35 U.S.C. 103 as being unpatentable over David et al (1 December 2016; WO 2016/189435 A1; previously cited) in view of Lao et al (18 February 2016; US 2016/0046615 A1; previously cited), Adams et al  (3 December 2009; US 2009/0298815 A1), Moschwitzer et al (20 October 2011; US 2011/0257158 A1; previously cited), and Ramalho et al (24 February 2009; US 7,494,668 B2; previously cited), is withdrawn, in view of Applicant’s cancellation of claims 1, 3-5, 7-8 and 11-14.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Cheung on 07/12/2022. 
The following examiner’s amendment hereunder is based upon the set of claims filed 04/28/2022.
The application has been amended as follows:
Please delete claim 21 and replace with the following:
21.  A dispersible tablet comprising an inner phase and an outer phase, wherein
the inner phase comprises:
N-{3-[5-(2-Amino-4-pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6-difluorobenzenesulfonamide, methanesulfonate salt;
microcrystalline cellulose;
mannitol;
hypromellose;
acesulfame potassium;
crospovidone;
colloidal silicon dioxide;
magnesium stearate; and
the outer phase comprises:
microcrystalline cellulose;
mannitol;
hypromellose;
crospovidone;
magnesium stearate; and 
wherein (I) N-{3-[5-(2-Amino-4-pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6-difluorobenzenesulfonamide, methanesulfonate salt is present in an amount of from 5% to 40% in weight based on the total weight of the tablet, wherein the tablet contains 10 mg to 25 mg of N-{3-[5-(2-Amino-4-pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6-difluorobenzenesulfonamide, methanesulfonate salt, (II) hypromellose is present in an amount of from 1% to 13% in weight based on the total weight of the tablet, and (III) mannitol and microcrystalline cellulose are present in an amount of from 35% to 70% in weight based on the total weight of the tablet, wherein mannitol and microcrystalline cellulose are present in a weight by weight ratio of about 2.5:1 to 2:1.

Please delete claim 28 and replace with the following:
28.  The dispersible tablet of claim 23, wherein:
the inner phase comprises, by percent weight by total weight (% w/w) of said tablet:
14.81 % w/w N-{3-[5-(2-Amino-4-pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6-difluorobenzenesulfonamide, methanesulfonate salt;
8.13 % w/w microcrystalline cellulose;
12.00 % w/w mannitol;
2.50 % w/w hypromellose;
3.31 % w/w acesulfame potassium;
6.69 % w/w crospovidone;
0.19 % w/w colloidal silicon dioxide;
0.31 % w/w magnesium stearate; and
the outer phase comprises, by percent weight by total weight (% w/w) of said tablet:
11.44 % w/w microcrystalline cellulose;
33.25 % w/w mannitol;
2.50 % w/w hypromellose;
3.31 % w/w crospovidone; 
1.00 % w/w magnesium stearate; and
wherein hypromellose has viscosity of 5 mPa s, as measured at 20°C for a 2% by weight in water, and a 28% to 30% methoxyl substitution.

Please delete claim 29 and replace with the following:
29.  The dispersible tablet of claim 23, wherein:
the inner phase comprises, by percent weight by total weight (% w/w) of said tablet:
14.81 % w/w N-{3-[5-(2-Amino-4-pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6-difluorobenzenesulfonamide, methanesulfonate salt;
10.28 % w/w microcrystalline cellulose;
10.28 % w/w mannitol;
3.75 % w/w hypromellose;
3.31 % w/w acesulfame potassium;
5.00 % w/w crospovidone;
0.19 % w/w colloidal silicon dioxide;
0.31 % w/w magnesium stearate; and
the outer phase comprises, by percent weight by total weight (% w/w) of said tablet:
11.31 % w/w microcrystalline cellulose;
32.94 % w/w mannitol;
3.75% w/w hypromellose;
2.50 % w/w crospovidone; 
1.00 % w/w magnesium stearate; and
wherein hypromellose has viscosity of 5 mPa s, as measured at 20°C for a 2% by weight in water, and a 28% to 30% methoxyl substitution.

Please delete claim 30 and replace with the following:
30.  The dispersible tablet of claim 23, wherein:
the inner phase comprises, by percent weight by total weight (% w/w) of said tablet:
14.81 % w/w N-{3-[5-(2-Amino-4-pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6-difluorobenzenesulfonamide, methanesulfonate salt;
7.13 % w/w microcrystalline cellulose;
10.50 % w/w mannitol;
5.00 % w/w hypromellose;
3.31 % w/w acesulfame potassium;
6.69 % w/w crospovidone;
0.19 % w/w colloidal silicon dioxide;
0.31 % w/w magnesium stearate; and
the outer phase comprises, by percent weight by total weight (% w/w) of said tablet:
10.81 % w/w microcrystalline cellulose;
31.38 % w/w mannitol;
5.00 % w/w hypromellose;
3.31 % w/w crospovidone; 
1.00 % w/w magnesium stearate; and
wherein hypromellose has viscosity of 5 mPa s, as measured at 20°C for a 2% by weight in water, and a 28% to 30% methoxyl substitution.

Please delete claim 31 and replace with the following:
31.  The dispersible tablet of claim 24, wherein:
the inner phase comprises, by percent weight by total weight (% w/w) of said tablet:
14.81 % w/w N-{3-[5-(2-Amino-4-pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6-difluorobenzenesulfonamide, methanesulfonate salt;
8.13 % w/w microcrystalline cellulose;
12.00 % w/w mannitol;
2.50 % w/w hypromellose;
3.31 % w/w acesulfame potassium;
6.69 % w/w crospovidone;
0.19 % w/w colloidal silicon dioxide;
0.31 % w/w magnesium stearate; and
the outer phase comprises, by percent weight by total weight (% w/w) of said tablet:
11.44 % w/w microcrystalline cellulose;
33.25 % w/w mannitol;
2.50 % w/w hypromellose;
3.31 % w/w crospovidone; 
1.00 % w/w magnesium stearate; and
wherein hypromellose has viscosity of 100 mPa s, as measured at 20°C for a 2 % by weight in water, and 19% to 24% methoxyl substitution.

Please delete claim 32 and replace with the following:
32.  The dispersible tablet of claim 24, wherein:
the inner phase comprises, by percent weight by total weight (% w/w) of said tablet:
14.81 % w/w N-{3-[5-(2-Amino-4-pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6-difluorobenzenesulfonamide, methanesulfonate salt;
10.28 % w/w microcrystalline cellulose;
10.28 % w/w mannitol;
3.75 % w/w hypromellose;
3.31 % w/w acesulfame potassium;
5.00 % w/w crospovidone;
0.19 % w/w colloidal silicon dioxide;
0.31 % w/w magnesium stearate; and
the outer phase comprises, by percent weight by total weight (% w/w) of said tablet:
11.31 % w/w microcrystalline cellulose;
32.94 % w/w mannitol;
3.75% w/w hypromellose;
2.50 % w/w crospovidone; 
1.00 % w/w magnesium stearate; and
wherein hypromellose has viscosity of 100 mPa s, as measured at 20°C for a 2 % by weight in water, and 19% to 24% methoxyl substitution.

Please delete claim 33 and replace with the following:
33.  The dispersible tablet of claim 24, wherein:
the inner phase comprises, by percent weight by total weight (% w/w) of said tablet:
14.81 % w/w N-{3-[5-(2-Amino-4-pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6-difluorobenzenesulfonamide, methanesulfonate salt;
8.44 % w/w microcrystalline cellulose;
12.50 % w/w mannitol;
5.00 % w/w hypromellose;
3.31 % w/w acesulfame potassium;
3.38 % w/w crospovidone;
0.19 % w/w colloidal silicon dioxide;
0.31 % w/w magnesium stearate; and
the outer phase comprises, by percent weight by total weight (% w/w) of said tablet:
11.25 % w/w microcrystalline cellulose;
32.63 % w/w mannitol;
5.00% w/w hypromellose;
1.63 % w/w crospovidone; 
1.00 % w/w magnesium stearate; and
wherein hypromellose has viscosity of 100 mPa s, as measured at 20°C for a 2 % by weight in water, and 19% to 24% methoxyl substitution.

Please delete claim 34 and replace with the following:
34.  The dispersible tablet of claim 23, wherein:
the inner phase comprises, by percent weight by total weight (% w/w) of said tablet:
14.81 % w/w N-{3-[5-(2-Amino-4-pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6-difluorobenzenesulfonamide, methanesulfonate salt;
8.15 % w/w microcrystalline cellulose;
12.05 % w/w mannitol;
2.50 % w/w hypromellose;
3.31 % w/w acesulfame potassium;
6.69 % w/w crospovidone;
0.19 % w/w colloidal silicon dioxide;
0.31 % w/w magnesium stearate; and
the outer phase comprises, by percent weight by total weight (% w/w) of said tablet:
11.44 % w/w microcrystalline cellulose;
33.25 % w/w mannitol;
2.50 % w/w hypromellose;
3.31 % w/w crospovidone; 
1.00 % w/w magnesium stearate; and
wherein hypromellose has viscosity of 5 mPa s, as measured at 20°C for a 2% by weight in water, and a 28% to 30% methoxyl substitution.

Please delete claim 35 and replace with the following:
35.  The dispersible tablet of claim 24, wherein:
the inner phase comprises, by percent weight by total weight (% w/w) of said tablet:
14.81 % w/w N-{3-[5-(2-Amino-4-pyrimidinyl)-2-(1,1-dimethylethyl)-1,3-thiazol-4-yl]-2-fluorophenyl}-2,6-difluorobenzenesulfonamide, methanesulfonate salt;
8.15 % w/w microcrystalline cellulose;
12.05 % w/w mannitol;
2.50 % w/w hypromellose;
3.31 % w/w acesulfame potassium;
6.69 % w/w crospovidone;
0.19 % w/w colloidal silicon dioxide;
0.31 % w/w magnesium stearate; and
the outer phase comprises, by percent weight by total weight (% w/w) of said tablet:
11.44 % w/w microcrystalline cellulose;
33.25 % w/w mannitol;
2.50% w/w hypromellose;
3.31 % w/w crospovidone; 
1.00 % w/w magnesium stearate; and
wherein hypromellose has viscosity of 100 mPa s, as measured at 20°C for a 2 % by weight in water, and 19% to 24% methoxyl substitution.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The specificity of the components in the dispersible tablet of independent claim 21 in combination with the respective weight amounts and weight ratios as recited in claim 21 are not reasonably taught or suggested in the prior art. Thus, claim 21 is free of the art. Claims 22-35 are also free of the art as they dependent directly or indirectly from claim 21.
As a result, claims 21-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
	Claims 21-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613